 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

=menmeeese ee ee ee eee eee eee eee eee ee x
GRIFFEN SECURITY, LLC,
Case No. 1:19-cv-03494 VSB
Plaintiff,
- ¥5S =

BOBBIE THOMPSON, MARKEITH BOYD,
SHIRLEY LORRAINE BOYD and CITADEL
CAR ALARMS, LLC.,

Defendants.
ee ee x

MOTION FOR ENLARGEMENT IN TIME TO RESPOND
TO PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

We, Bobbie Thompson, Markeith, Shirley Lorraine Boyd and Citadel Car Alarms, LLC, declare under
penalty of perjury that:

1. We are the named defendants listed in the aforementioned caption of this fegal action, that
Markeith Boyd is the President of Citadel Car Alarms, LLC, and that Bobbie Thompson resides
in New York, New York, while Markeith Boyd and Shirley Lorraine Boyd resides in Fitchburg,
WI, and that Citadel Car Alarms, LLC is also headquartered in Fitchburg, WI.

2. That we were recently served with this Summons and Complaint and that we are not attorneys,
nor trained in the science of jurisprudence.

3, Weare respectfully asking for an enlargement of time and request a period of 30 additional
days in which to identify, select and secure counsel to represent us in this matter.

4. We have already made an effort in good faith and pursuant to the Fed. R. Civ. P. to first seek

an enlargement of time with counsel for the Plaintiff, by Markeith Boyd placing several

 

 
 

 

10.

11.

Dated:

telephone calls to (212) 751-4300 and (646) 218-7633, the office of Jacqueline |. Meyer,
Attorney for the Plaintiff.

Markeith Boyd could not reach a live party and therefore left his name and contact information
on the voicemail messages left.

On or around Tuesday, May 14, 2019, at approximately 3:14 p.m., Markeith Boyd received a
telephone call from (571) 267-7002, a Shauna Wertheim.

Shauna Wertheim identified herself as Counsel for Plaintiffs and agreed to a ten (10)
enlargement of time in which to secure representation.

We have made every effort to identify and secure counsel since being served, however, our
efforts have thus far proven fruitless.

This is the very first and only request for such an enlargement.

We are asking for a 30 day enlargement of time in which to secure seasoned counsel to
represent us due to logistics and the physical locations of the parties.

Further, we request that this Honorable Court grant such other and further relief as this Court
may deem just and equitable.

New York, New York
Fitchburg, Wisconsin

May 14, 2019 (bt YGEO

By: Bobbie Thompson

Wo

Markeith Boyd

Syste

Shirley Lorraine Boyd

Wr- [xy

Citadel Car Alarms, LLC

 
